
	
		I
		111th CONGRESS
		1st Session
		H. R. 4136
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Etheridge
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary duty suspensions on certain
		  cotton shirting fabrics, and for other purposes.
	
	
		1.Extensions of duty
			 suspensions on cotton shirting fabrics and related provisions
			(a)ExtensionsEach
			 of the following headings of the Harmonized Tariff Schedule of the United
			 States is amended by striking the date in the effective date column and
			 inserting 12/31/2013:
				(1)Heading 9902.52.08
			 (relating to woven fabrics of cotton).
				(2)Heading 9902.52.09
			 (relating to woven fabrics of cotton).
				(3)Heading 9902.52.10
			 (relating to woven fabrics of cotton).
				(4)Heading 9902.52.11
			 (relating to woven fabrics of cotton).
				(5)Heading 9902.52.12
			 (relating to woven fabrics of cotton).
				(6)Heading 9902.52.13
			 (relating to woven fabrics of cotton).
				(7)Heading 9902.52.14
			 (relating to woven fabrics of cotton).
				(8)Heading 9902.52.15
			 (relating to woven fabrics of cotton).
				(9)Heading 9902.52.16
			 (relating to woven fabrics of cotton).
				(10)Heading
			 9902.52.17 (relating to woven fabrics of cotton).
				(11)Heading
			 9902.52.18 (relating to woven fabrics of cotton).
				(12)Heading
			 9902.52.19 (relating to woven fabrics of cotton).
				(13)Heading
			 9902.52.20 (relating to woven fabrics of cotton).
				(14)Heading
			 9902.52.21 (relating to woven fabrics of cotton).
				(15)Heading
			 9902.52.22 (relating to woven fabrics of cotton).
				(16)Heading
			 9902.52.23 (relating to woven fabrics of cotton).
				(17)Heading
			 9902.52.24 (relating to woven fabrics of cotton).
				(18)Heading
			 9902.52.25 (relating to woven fabrics of cotton).
				(19)Heading
			 9902.52.26 (relating to woven fabrics of cotton).
				(20)Heading
			 9902.52.27 (relating to woven fabrics of cotton).
				(21)Heading
			 9902.52.28 (relating to woven fabrics of cotton).
				(22)Heading
			 9902.52.29 (relating to woven fabrics of cotton).
				(23)Heading
			 9902.52.30 (relating to woven fabrics of cotton).
				(24)Heading
			 9902.52.31 (relating to woven fabrics of cotton).
				(b)Extension of
			 duty refunds and Pima Cotton Trust Fund; modification of affidavit
			 requirementsSection 407 of title IV of division C of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3060) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking amounts determined by the Secretary and all that
			 follows through 5208.59.80 and inserting amounts received
			 in the general fund that are attributable to duties received since January 1,
			 2004, on articles classified under heading 5208; and
					(B)in paragraph (2),
			 by striking October 1, 2008 and inserting December 31,
			 2013;
					(2)in subsection
			 (d)—
					(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
					(B)in paragraph (1),
			 by inserting during the year in which the affidavit is filed and
			 after imported cotton fabric; and
					(3)in subsection
			 (f)—
					(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
					(B)in paragraph (1),
			 by inserting during the year in which the affidavit is filed and
			 after United States.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and apply with respect to affidavits filed on
			 or after such date of enactment.
			
